Citation Nr: 0500948	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia and swelling of the hands, from August 27, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to December 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran perfected an appeal of the issues 
listed on the title page.  

The veteran also perfected an appeal of the denial of a claim 
for service connection for a cervical spine disorder.  In an 
April 2004 rating decision, the RO granted service connection 
for cervical spine disability.  As that decision represents a 
full grant of the benefit sought, the claim for service 
connection for a cervical spine disorder, such a claim is no 
longer before the Board for consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Accordingly, the only matters remaining on appeal are those 
listed on the title page.  The Board has expanded the claim 
involving service connection for gastrointestinal problems in 
light of relatively recent statutory and regulatory changes, 
as discussed below.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part. 


REMAND

In July 2003, the Board remanded these matters to the RO for 
additional development.  In accordance with the remand, the 
veteran was to undergo a VA gastrointestinal examination in 
order to obtain an opinion regarding etiology of his hiatal 
hernia and GERD.  Furthermore, veteran was to undergo an 
orthopedic examination and the physician was directed to 
examine arthralgia and swelling of the hands that would 
include addressing additional factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

A review of the examination reports indicates that an opinion 
was not offered regarding the etiology of hiatal hernia and 
GERD, and DeLuca factors were not adequately addressed 
regarding the veteran's hands.  However, a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Since the directives of the previous remand 
were not followed, appellate review, at this juncture, is not 
appropriate.  Further remand of these matters is warranted, 
even though it will, regrettably, further delay a final 
decision on each claim.  

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The Board also points out that a review of the claims file 
reveals that, in adjudicating the claim involving service 
connection for gastrointestinal problems, the RO has not 
explicitly considered or cited to recent changes to the 
governing statute and regulation.  The Board notes that, 
during the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2) (2004).  

Hence, any supplemental statement of the case (SSOC) that the 
RO issues explaining the reasons and bases for its 
determinations should include citation to and discussion of 
the revised statute and regulation noted above, as well as 
any other additional legal authority considered in 
adjudicating either or both claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo  VA orthopedic and 
gastrointestinal examinations at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, along 
with the complete rationale for 
conclusions reached, in a printed 
(typewritten) report.

Orthopedic examination - The physician 
should examine the veteran's hands in 
order to evaluate the current nature and 
extent of any arthralgia and/or swelling. 
The range of motion of each hand, to 
include all fingers of each hand, should 
be reported.  Any neurological 
dysfunction of the hands and/or fingers 
should be noted.  In accordance with 
DeLuca, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion explaining 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must opine whether there is 
additional limitation on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

Gastrointestinal examination - To the 
extent possible, the physician should 
determine the nature and etiology of any 
diagnosed gastrointestinal disability, to 
include a hiatal hernia, and/or GERD.  
Following the examination, the physician 
must opine whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disorder is medically related 
to the appellant's active duty service.  

2.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
claims file documentation reflecting that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The RO should review the examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  After completing the requested 
development, and any additional action 
deemed warranted by the record, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority in effect at the time of 
the rating decision.  Adjudication of the 
claim involving gastrointestinal problems 
should include consideration of the 
revised versions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, addressed above.  

5.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative a SSOC 
that includes citation to all additional 
legal authority considered (to include 
the revised versions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317), as well as 
clear reasons and bases for it's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




